United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT


      _____________
                                       *
      No. 00-1679NE                    *
      _____________                    *
                                       *
United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Gilberto M. Gomez, also known as       *
Jilberto Gomez-Martin, also known as   *
Jilberto Martin-Gomez, also known as   *
Jilberto Gomez-Martinez,               *
                                       *   On Appeal from the United
            Appellant.                 *   States District Court
                                       *   for the District of
      _____________                    *   Nebraska.
                                       *
      No. 00-1680NE                    *   [Not To Be Published]
      _____________                    *
                                       *
United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Ramon Gomez-Martinez,                  *
                                       *
            Appellant.                 *
                                      ___________

                           Submitted: April 24, 2001
                               Filed: May 7, 2001
                                   ___________

Before BRIGHT, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Gilberto M. Gomez and Ramon Gomez-Martinez each pleaded guilty to
conspiring to distribute and possess with intent to distribute methamphetamine, in
violation of 21 U.S.C. § 846. At sentencing, the District Court1 denied their requests
for safety-valve relief, finding that neither of them had truthfully provided to the
government all of the information he knew about the offense or offenses that were part
of the same course of conduct or common scheme or plan. The Court sentenced Mr.
Gomez to five years and ten months (seventy months) imprisonment, and five years
supervised release; and Mr. Gomez-Martinez to five years (sixty months)
imprisonment, and five years supervised release. On appeal, both of appellants’
attorneys have filed briefs and moved to withdraw under Anders v. California, 386 U.S.
738 (1967). Mr. Gomez-Martinez has filed a pro se supplemental brief, but Mr.
Gomez has not.

        We conclude that the District Court did not clearly err in denying either appellant
safety-valve relief. See United States v. Tournier, 171 F.3d 645, 647 (8th Cir. 1999)
(standard of review). They did not satisfy their burdens to prove entitlement to such
relief, see United States v. Santana, 150 F.3d 860, 864 (8th Cir. 1998) (defendant’s
burden), as they did not present argument or evidence in opposition to the prosecutor’s


      1
        The Honorable William G. Cambridge, United States District Judge for the
District of Nebraska, now retired.
                                            -2-
description at sentencing of how they had not been fully truthful, cf. United States v.
Rios, 171 F.3d 565, 567 (8th Cir. 1999) (no plain error for district court to deny
safety-valve relief when government contended at sentencing that defendant had not
been truthful, and defendant failed to produce evidence showing that he had been).

        Mr. Gomez-Martinez’s pro se arguments, relating to ineffective assistance of
trial counsel, should be raised in 28 U.S.C. § 2255 proceedings. See United States v.
Martin, 59 F.3d 767, 771 (8th Cir. 1995) (ineffective-assistance claims are ordinarily
deferred to § 2255 proceedings).

       Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), and having found no nonfrivolous issues for appeal, we affirm the judgments
of the District Court, and we grant counsels’ motions to withdraw. We deny Mr.
Gomez-Martinez’s request for substitute appellate counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-